Formal sitting - Timor-Oriental
Welcome to the European Parliament, Mr President. Welcome once again after 18 years.
President of the Democratic Republic of Timor Leste. - Mr President, ladies and gentlemen, I will start by remarks in English, and then I will switch to Portuguese, and then back to English.
I would be able to address you in five of the European languages, but I will not do that because I will get confused myself, so I will stick to two: English and Portuguese.
I am grateful for the privilege to address this august institution, the embodiment of Europe's rich cultural diversity and its democratic political culture and institutions. My admiration for Europe and for the institutions you have created, for the road you have walked from disunity, rivalries and wars to unity, partnership and peace, democracy, inclusion and prosperity, as well as for your deep belief in solidarity among peoples, led me as a Nobel Peace Prize Laureate in 2008 to nominate the European Union and the European Commission for the Nobel Peace Prize.
At one end of the globe, there is the overwhelming influence and shadow of the only surviving superpower. At the other end, there is Asia, with the shadow of two emerging Asian giants looming over the rest of the region. In between, there can be the European bridge - a bridge that could connect all in a new partnership for peace and prosperity. This Europe of inclusion extends from the beautiful Atlantic coast that bathes Portugal to the edges of the old continent where Asia begins.
As I speak here, I am particularly grateful to this august institution, to many of its esteemed Members, to the European Commission and, in particular, to its President, our friend José Manuel Durão Barroso, who has stood behind us for over three decades in our long quest for freedom.
As a young politician and diplomat, first as Secretary of State, then as Foreign Minister and later as Prime Minister of Portugal, he was a wise and passionate advocate for Timor Leste, as he was also for Africa, Asia and Latin America.
But I would fail in my duty if I were not to thank the many other Members of the European Parliament, some of whom are no longer here because of the irreversible ageing process from which none of us can escape.
What we found in this institution from all spectrums, from left and from right, was that you gave us a forum when nowhere else gave us a voice to speak.
It was, for instance, the Portuguese Members of the European Parliament from all parties who, in the 1990s, gave a portion of their own salaries to the person who is today our Foreign Minister, Dr Zacarias da Costa. He was here for five years as a representative of the Timorese resistance, and it was the Portuguese Members of the European Parliament from left and right who every month would give us some financial assistance to keep an office going here in Brussels.
It was also this institution that gave us for the first time anywhere in the world a pass, an identity card, representing Timor Leste in Parliament to advocate the cause of Timor Leste.
So, in coming back here, I come with an immense sense of gratitude to all of you.
Allow me to turn now to Portuguese, and I will address the issue of the Millennium Development Goals, how we are doing in my country, and what we expect the international community to do to assist us and others.
(PT) Timor Leste was not an independent country in 2000 and only when we submitted our first report on the Millennium Development Goals in 2004 did we set the first targets to be achieved.
In the last three years, Timor Leste has been truly living in peace, which has enabled robust economic growth of more than 12% per annum; a 9% reduction in poverty levels over the last two years; a reduction in infant mortality and mortality in children younger than five years of age, with the targets set for 2015 even being hit already; school enrolment increased from 65% in 2007 to 83% in 2009-2010; and adult illiteracy is being gradually eliminated thanks to a joint programme between Timor Leste and Cuba.
We anticipate the eradication of illiteracy in Timor Leste within two or three years from now. Around 30% of the country's budget is being allocated to public health and education. This turnaround is the result of aggressive public financing of social programmes such as direct money transfers to older people, widows, the disabled and veterans, as well as determined efforts in expanding cultivated areas and increasing food production.
We are finalising the road map for our 2010-2030 strategic development plan, which will enable us to free our people from centuries of poverty and increase their standard of living to upper middle class level by 2030.
Regarding the management of our oil resources, I am pleased to be able to note that in its report of 1 July 2010, the Extractive Industries Transparency Initiative classified Timor Leste first in Asia and third in the world as regards the strength, transparency and effectiveness of management of the profits from gas and oil.
Around 30% of the members of our Parliament are women. In the executive, we have female heads of key ministries such as Finance, Justice, Social Solidarity, etc., and a female Public Prosecutor of the Republic. We have a permanent Youth Parliament, with 130 members who have just been elected across the country. The young people elected to this Parliament are aged between 12 and 17. We always wanted there to be a gender balance in the Youth Parliament. Nevertheless, our expectations were exceeded: the Youth Parliament is made up of 68 female members and 62 male.
Timor Leste is proud to have adopted one of the humanistic constitutions in the world, in which the death penalty is banned and the maximum prison sentence is 25 years: we do not have life sentences. We have ratified all the main international human rights treaties. We have already submitted two reports on the treaties to the relevant institutions, and we will continue to invest our efforts in even further reinforcing respect for human rights, for freedom and for dignity for all. Our constitution recognises the primacy of international law over national laws; in other words, our laws must be in line with international law.
With your permission, I will now switch to English.
I will now address the issue of climate change - obviously, very superficially, because of the time constraints here.
While it is a fact that the rich and powerful contributed most to the deteriorating world environment, we acknowledge that the advance of science, technology and industries in the last 200 years has brought enormous benefits to all, even if those benefits have been distributed in an unequal manner.
But we in the developing world should not put all the blame on the rich and powerful for the harm done to the planet. We must acknowledge our share of responsibility in the destruction of our forests, lakes, rivers and seas. Asia has no less responsibility than the US and Europe to reverse the climate calamity. We are almost half of the planet's inhabitants. This alone means that we put enormous pressure on the land, minerals, forests and water. To modernise our economies and improve the lives of hundreds of millions of the poor in Asia, we are using increasingly more energy extracted from planet Earth. Many of the emerging powers of Asia are also now crossing oceans, searching for energy elsewhere - in Africa and Latin America.
Therefore, Timor Leste - working together with the Maldives, two of the smallest countries in Asia - calls for an Asian common agenda on sustainable development anchored on environmental protection and recovery, on land and water management, health and education for all, and on the elimination of poverty and illiteracy.
I have an appeal to the rich and the powerful. The rich and the powerful should ask themselves whether they have delivered on the pledges made in front of TV cameras and whether past policies have been effective in addressing underdevelopment and extreme poverty.
All too often, leaders of the developing countries are blamed for the lack of improvements in the lives of our people, in spite of the generous development assistance we supposedly have received from the rich.
But donors should also make an honest and critical analysis of the policies. We know there is a genuine sentiment of solidarity from men and women in the streets - in the US, Europe and Japan - towards their fellow human beings in poorer regions of the world, but donors must also streamline the lengthy, onerous, superfluous, wasteful, redundant and bureaucratic paperwork that drowns and discourages anyone in our countries.
(Applause)
Donors must invest more of every dollar they pledge in rural development, agriculture, food security, water and sanitation, roads, health and education. To strengthen national institutions and the democratically elected leaders, donors must provide more direct sectoral budget support to enable them to deliver services and development to the people.
It is disheartening that only a handful of rich countries have met the target of 0.7% of gross national product for development assistance. At the same time, generous pledges made in the spotlight of international conferences - side by side with movie stars and rock singers - are largely forgotten the moment the Hollywood curtains fall and the floodlights are turned off.
It is even more disheartening to see how quickly tens of billions of dollars are easily found to rescue failed banks, insurance companies, fraudulent real estate agencies and obsolete auto industries, and how tens of millions of dollars in bonuses are paid to incompetents and crooks responsible for the financial debacle - and yet decades of appeals to the rich to increase foreign development assistance have been met with much resistance.
We believe that one wise and fair way to assist countries suffering from the consequences of the financial meltdown is to write off the debt owed by the LDCs and Small Island Developing States and to restructure the debt of the debtor countries that are facing enormous internal and external challenges - such as instability, climate change and extremism - in many parts of the world, particularly in South Asia and the region of the Great Lakes of Africa.
Timor Leste is privileged in that we do not have a single cent in foreign debt, so our appeal to you is not motivated by self-interest. Actually if you open the economies yearbook of 2010 - the pocketbook version - you will find some interesting data there. Timor Leste today has the highest surplus in the world as a percentage of its GDP and not a single cent in foreign debt. Nevertheless, we feel in solidarity with those countries that for decades have incurred debt which they are today unable to pay and which entraps hundreds of millions of people in the world. If it has been possible to mobilise billions of dollars almost overnight to rescue failed banks and insurance companies, then there must also be the moral obligation and political wisdom to find the much smaller amount to meet the obligations of the developed countries towards the poor in the third world, to ratify some of the imbalances that are pervasive in the world today.
As I speak here today with a deep sense of gratitude to you - to the European Parliament, to European leaders and to all our development partners - I wish with humility also to acknowledge our own failings and our limitations. We in Timor Leste, and in much of the developing world, should not reverse roles by lecturing the West - in retribution for the West having lectured us for decades - but should also look at ourselves in the mirror and answer our own questions from our conscience. What have we ourselves done to lift the hundreds of millions of our people from extreme poverty? We can do that. We can all do better, in Timor Leste and elsewhere.
We have made tremendous progress in the last three years. Our country has only been independent for eight years. I have shared some of the figures with you, but there are many other areas of achievement that are not quantifiable. They are not measurable, but they are equally important. We have been able to heal the wounds of our society, reconcile separate communities and heal the wounds between us and Indonesia with which we share a tragic history of 24 years. Today, Timor Leste and Indonesia enjoy the best possible relationship of any two neighbours. We have been able to build bridges with the entire region. We have established diplomatic relations with more than 100 countries. These are non-quantifiable, non-measurable achievements. Our people, in spite of the profound wounds of 24 years of occupation, do not harbour resentment towards anyone.
These are our beliefs and our convictions. We are determined to live up to the expectations of our people and lead them towards a peaceful and prosperous future.
May God, the Almighty and the merciful, bless us all.
(Applause)
Thank you very much, Mr President.
Eighteen years ago, as leader of the opposition in East Timor, you showed great courage and great vision. Today, you are the President of a free, democratic, independent country.
Congratulations to you, Mr President, and all the best to your country and your people. Thank you for your speech.
(Applause)